Riddick, J., (after stating the facts.). We are of opinion that the finding and order of the circuit court was correct. Hinton alleged that the account current filed by the deceased administrator showed that he had in his hands a sum-of money belonging to the estate of Vital Lesea. Appellant did not contradict this allegation. On the contrary, if we understand his response, he admitted that the account filed by Wilson, the deceased administrator, showed that he had in his hands this sum of money belonging to the estate of Vital Lesea. Appellant did not attempt to show in any way that his intestate was entitled to any credit on said charge, but his whole defense consisted in the allegation that he had no personal information as to whether said charge made by the deceased administrator against himself was correct or not, and that none of said money had come into his hands, as the personal representative of said deceased administrator. This was no defense to the petition for a settlement, for the object of the proceeding was, not to determine whether he, the personal representative of Wilson, had received such money, but whether it was due from the estate of his intestate. By an act of the general assembly, approved March 13, 1889, it is provided, that when an administrator of an estate dies, his successor in office shall compel the personal representative of the deceased administrator to account for and pay over to such successor all money and property due such estate from the estate of the deceased administrator. Por this purpose the administrator in succession may compel the personal representative of the deceased administrator to appear in the .probate court and make settlement. If the amount found due upon settlement is not paid, the administrator in succession is required to bring- suit ag-ainst the personal representative and bondsmen of the former administrator. So the purpose of Hinton in filing his petition was, not to make the appellant personally liable, but to bring him to a settlement, and to ascertain the amount due from the intestate to the estate of Vital Lesea, to serve as a basis of suit against the estate of the deceased administrator and his bondsmen. See Acts of 1889, p. 50. Practice on appeal from probate court. As the settlement filed by Wilson, the deceased administrator, showed that he had in his hands $1,187.93 belonging to the estate of Vital Lesea, and as there was no showing or claim that said Wilson had paid out any portion of same for the benefit of the estate, or was entitled to any credit on this charge, the circuit court was justified, without further evidence, in finding that such sum was due, and in ordering the appellant, as personal representative of said Wilson, to pay the same over to Hinton as administrator in succession of said Vital Lesea. Cases on appeal from the probate court are tried by the circuit court de novo. The contention of appellant that the circuit court should have reversed the judgment, and remanded the case for a new trial in the probate court, cannot, therefore, be sustained. Sand. & H. Dig. sec. 1152; Grider v. Apperson, 38 Ark. 388. The probate court refused to compel the personal representative to make settlement for all the money and property due from the estate of the deceased administrator to the estate of Vital Lesea, but only compelled him to settle for so'much of the assets of the estate of Vital Desea as had come to the hands of such personal representative. It was therefore proper, on the hearing de novo on appeal, for the circuit court to make such order as the probate court should have made, the circuit court having on such trial the power of the probate court. Finding no error, the judgment is affirmed. Battle, J., did not participate.